Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the involved steel drums containing liquid latex at which such or similar drums were freely offered for sale for home consumption to all purchasers in the principal market thereof, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other *499costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was Straits $4.50 per drum (exchange $0.3285).
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for such or similar drums at the time of exportation thereof.
IT IS FURTHER AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the involved steel drums containing liquid latex, and that such value was Straits $4.50 per drum (exchange $0.3285).
Judgment will be entered accordingly.